                         UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                WACO DIVISION


 NORDIC INTERACTIVE
 TECHNOLOGIES LLC,

                        Plaintiff,
                                                     Case No.: 6:20-CV-00064-ADA
                       v.
                                                     JURY TRIAL DEMANDED
 SAMSUNG ELECTRONICS CO., LTD. and
 SAMSUNG ELECTRONICS AMERICA,
 INC.,

                        Defendants.


       PLAINTIFF NORDIC INTERACTIVE TECHNOLOGIES LLC’S ANSWER
           TO DEFENDANTS SAMSUNG ELECTRONICS CO., LTD. AND
         SAMSUNG ELECTRONICS AMERICA, INC.’S COUNTERCLAIMS

         Plaintiff Nordic Interactive Technologies LLC (“Nordic” or “Plaintiff”), for its Answer

 to Defendants Samsung Electronics Co., Ltd. and Samsung Electronics America, Inc.

 (collectively, “Samsung” or “Defendants”) Counterclaims dated June 11, 2020, states as follows:


                                      COUNTERCLAIMS

         For its counterclaims, Samsung Electronics Co., Ltd. and Samsung Electronics America,

 Inc (“Counterclaim Plaintiff”) states as follows:

       1.     Counterclaim-plaintiffs Samsung Electronics Co. Ltd. (“SEC”) and Samsung

Electronics America, Inc. (“SEA”) (collectively, “Samsung”) hereby assert the following

counterclaims against Counterclaim-defendant Nordic Interactive Technologies LLC (“Nordic”)

as follows:
       ANSWER: Nordic admits Samsung asserts the following counterclaims against Nordic.

Nordic denies all remaining allegations. Nordic denies that Samsung is entitled to any relief

whatsoever.

                                          THE PARTIES

       2.      SEC is a South Korean entity with its principal place of business at 129, Samseong-

Ro, Yeongtong-Gu, Suwon-Si, Gyeonggi-Do, Republic of Korea.

       ANSWER: Admitted.

       3.      SEA is a New York Corporation having its principal place of business at 85

Challenger Road, Ridgefield Park, NJ 07660.

       ANSWER: Nordic admits that SEA is a New York Corporation and has a place of business

at 85 Challenger Road, Ridgefield Park, NJ 07660. Nordic lacks sufficient information to form a

belief as to whether 85 Challenger Road, Ridgefield Park, NJ 07660 is SEA’s principal place of

business.

       4.      On information and belief, Nordic is a Texas limited liability company with its

principal place of business at 8105 Rasor Boulevard, Suite 210 Plano, Texas 75024.

       ANSWER: Nordic admits it is a Texas limited liability company with its principal place

of business at 8105 Rasor Boulevard, Suite 210 Plano, Texas 75024.

                                 JURISDICTION AND VENUE

       5.      Samsung restates and incorporates by reference the responses and allegations

contained in the foregoing paragraphs, as if fully set forth herein.

       ANSWER: Nordic incorporates by reference its Answers to the allegations in the

foregoing paragraphs.

       6.      Subject to its defenses and denials, Samsung alleges that this Court has subject

matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1338(a) with respect to claims arising under

                                                  2
the patent laws, 35.S.C. §§ 101 et seq., and pursuant to the Declaratory Judgment Act, 28 U.S.C.

§§ 2201, et seq. based on an actual controversy between Nordic and Samsung due to Nordic’s

allegations of infringement of United States Patent Nos. 7,590,097 (the “’097 Patent”) and

6,345,095 (the “’095 Patent") (collectively, the “Asserted Patents”).

       ANSWER: Paragraph Six (6) contains a legal conclusion to which no response is required.

To the extent a response is required, Nordic admits that Samsung purports to set forth claims for

declaratory judgement under 28 U.S.C. §§ 2201 and 2202.

       7.      The Court has personal jurisdiction over Nordic, which has availed itself of this

judicial district by filing its Complaint against Samsung in this Court.

       ANSWER: Admitted.

       8.      Subject to Samsung’s defenses and denials, venue is proper in this judicial district

under 28 U.S.C. §§ 1391 and 1400 for this action.

       ANSWER: Nordic admits that venue is proper in this judicial district.

                      COUNT I: DECLARATORY JUDGMENT OF
                   NONINFRINGEMENT OF U.S. PATENT NO. 7,590,097

       9.      Samsung restates and incorporates herein by reference the responses and

allegations contained in the foregoing paragraphs, as if fully set forth herein.

       ANSWER: Nordic incorporates by reference its Answers to the allegations in the

foregoing paragraphs.

       10.     On January 28, 2020, Nordic filed its Complaint in this Court, alleging infringement

of the ’097 Patent by Samsung.

       ANSWER: Admitted.

       11.     Samsung has not infringed and does not infringe, under any theory of infringement,

any valid and enforceable claim of the ’097 Patent.


                                                  3
       ANSWER: Denied.

       12.     As a result of Nordic’s allegations, an actual case or controversy exists between

Nordic and Samsung as to whether the ’097 Patent is not infringed by Samsung.

       ANSWER: Nordic admits that there exists an actual, continuing, and substantial case or

controversy between Nordic and Samsung. Nordic denies any remaining allegations of this

paragraph.

       13.     Accordingly, Samsung is entitled to a declaratory judgment that it does not infringe,

under any theory of infringement, any valid and enforceable claim of the ’097 Patent.

       ANSWER: Denied.

                        COUNT II: DECLARATORY JUDGMENT OF
                        INVALIDITY OF U.S. PATENT NO. 7,590,097

       14.     Samsung restates and incorporates herein by reference the responses and

allegations contained in the foregoing paragraphs, as if fully set forth herein.

       ANSWER: Nordic incorporates by reference its Answers to the allegations in the

foregoing paragraphs.

       15.     On January 28, 2020, Nordic filed its Complaint in this Court, asserting the ’097

Patent against SEA.

       ANSWER: Admitted.

       16.     The ’097 Patent is invalid for failure to meet the conditions of patentability and/or

otherwise comply with one or more of the provisions of 35 U.S.C. § 101 et seq., including but not

limited to 35 U.S.C. §§ 101, 102, 103, and/or 112, and of any other applicable statutory provisions

of Title 35 of the United States Code, or the Rules and Regulations of the United States Patent and

Trademark Office.

       ANSWER: Denied.


                                                  4
       17.     As a result of Nordic's allegations, an actual case or controversy exists between

Nordic and Samsung as to the invalidity of the ’097 Patent.

       ANSWER: Nordic admits that there exists an actual, continuing, and substantial case or

controversy between Nordic and Samsung. Nordic denies any remaining allegations of this

paragraph.

       18.     Accordingly, Samsung is entitled to a declaratory judgment that the ’097 Patent is

invalid.

       ANSWER: Denied.

                     COUNT III: DECLARATORY JUDGMENT OF
                   NONINFRINGEMENT OF U.S. PATENT NO. 6,345,095

       19.     Samsung restates and incorporates herein by reference the responses and

allegations contained in the foregoing paragraphs, as if fully set forth herein.

       ANSWER: Nordic incorporates by reference its Answers to the allegations in the

foregoing paragraphs.

       20.     On January 28, 2020 Nordic filed its Complaint in this Court, alleging infringement

of the ’095 Patent by Samsung.

       ANSWER: Admitted.

       21.     Samsung has not infringed and does not infringe, under any theory of infringement,

any valid and enforceable claim of the ’095 Patent.

       ANSWER: Denied.

       22.     As a result of Nordic’s allegations, an actual case or controversy exists between

Nordic and Samsung as to whether the ’095 Patent is not infringed by Samsung.




                                                  5
       ANSWER: Nordic admits that there exists an actual, continuing, and substantial case or

controversy between Nordic and Samsung. Nordic denies any remaining allegations of this

paragraph.

       23.     Accordingly, Samsung is entitled to a declaratory judgment that it does not infringe,

under any theory of infringement, any valid and enforceable claim of the ’095 Patent.

       ANSWER: Denied.

                        COUNT IV: DECLARATORY JUDGMENT OF
                        INVALIDITY OF U.S. PATENT NO. 6,345,095

       24.     Samsung restates and incorporates herein by reference the responses and

allegations contained in the foregoing paragraphs, as if fully set forth herein.

       ANSWER: Nordic incorporates by reference its Answers to the allegations in the

foregoing paragraphs.

       25.     On January 28, 2020 Nordic filed its Complaint in this Court, asserting the ’095

Patent against Samsung.

       ANSWER: Admitted.

       26.     The ’095 Patent is invalid for failure to meet the conditions of patentability and/or

otherwise comply with one or more of the provisions of 35 U.S.C. § 101 et seq., including but not

limited to 35 U.S.C. §§ 101, 102, 103, 112, 116, and/or 256, and of any other applicable statutory

provisions of Title 35 of the United States Code, or the rules and Regulations of the United States

Patent and Trademark Office.

       ANSWER: Denied.

       27.     As a result of Nordic's allegations, an actual case or controversy exists between

Nordic and Samsung as to the invalidity of the ’095 Patent.




                                                  6
       ANSWER: Nordic admits that there exists an actual, continuing, and substantial case or

controversy between Nordic and Samsung. Nordic denies any remaining allegations of this

paragraph.

       28.     Accordingly, Samsung is entitled to a declaratory judgment that the ’095 Patent is

invalid.

       ANSWER: Denied.

                                    PRAYER FOR RELIEF

       No response to the Prayer for Relief is necessary. To the extent a response is required,

Nordic denies any allegations contained in the Prayer for Relief and denies that Samsung is entitled

to any of the requested relief.

Dated: July 2, 2020                           Respectfully submitted,

                                              /s/ Robert Christopher Bunt

                                              William Cory Spence
                                              Jason Wejnert
                                              Alok Parikh
                                              SpencePC
                                              515 N. State St., 14th Floor
                                              Chicago, Illinois 60654
                                              312-404-8882
                                              william.spence@spencepc.com
                                              jason.wejnert@spencepc.com
                                              alok.parikh@spencepc.com

                                              Robert Christopher Bunt
                                              State Bar No. 00787165
                                              Charles Ainsworth
                                              State Bar No. 00783521
                                              PARKER, BUNT & AINSWORTH, P.C.
                                              100 E. Ferguson, Suite 418
                                              Tyler, TX 75702
                                              903/531-3535
                                              E-mail: charley@pbatyler.com
                                              E-mail: rcbunt@pbatyler.com

                                              ATTORNEYS FOR PLAINTIFF
                                                 7
                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that the foregoing document was filed electronically in

compliance with Local Rules on July 2, 2020.

                                                          /s/ Robert Christopher Bunt
                                                          Robert Christopher Bunt
